DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Status
Claims 161-164, 169-173, 176-179, 181, and 203-204 are pending.  Claims 161-162, 178, and 203-204 were amended, and claim 182 was canceled in the Reply filed 10/14/2022.  Claims 161-164, 169-173, 176-179, 181, and 203-204 are pending and presently considered.

Election/Restrictions
Applicant’s election without traverse of Compound 76 and the species of method at Example 2 of administering a single-slow-bolus IV infusion over 3-4 minutes of Compound 76 at 18 mg in the reply filed on 9/14/2020 was previously acknowledged.  The structure of Compound 76 was identified as 

    PNG
    media_image1.png
    284
    637
    media_image1.png
    Greyscale

Applicant previously identified that the elected species read upon claims 161-173, 176-192, and 195-198 (see, e.g., Reply filed 9/14/2020 at 10).
	In the Reply filed 6/30/2022, claim 161 was amended to exclude the originally elected species by altering the infusion time  to “about 2 minutes” (see, e.g., Final mailed 7/18/2022 at 2-4; see, e.g., Spec. filed 10/05/2018 at ¶¶[0440]-[0442]).  Accordingly, Examination proceeded to a non-elected species per MPEP § 803.02(III)(A), and the claims were rejected (see, e.g., Final mailed 7/18/2022, passim).  In the Reply filed 10/14/2022, the claims were amended to overcome the previously examined non-elected species; therefore, per MPEP § 803.02(III), examination has proceeded to another non-elected species with an infusion time of “not less than 3 minutes and not more than 4 minutes” as recited in the amended claims filed 7/18/2022. 
Following extensive search and examination, the non-elected species encompassed by the independent claim has been deemed anticipated and/or obvious in view of the prior art as set forth on record below.  The non-elected species is reasonably inferred to read upon claims 161-164, 169-173, 176-179, 181, and 203-204, wherein it is assumed in the absence of evidence to the contrary, that claims 162-164, 169-173, 181, and 203-204 are fully satisfied by all species within the scope of amended claim 161.
Per MPEP § 803.02 “where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).  
Accordingly, all prior art rejections have been maintained and/or revised as set forth below, wherein all revisions were necessitated by Applicant amendment. Per MPEP § 803.02, Examination was not been extended to any additional non-elected species.  
	During the search and examination, art pertinent to non-elected species was incidentally discovered.  As a courtesy to the Applicant, the incidentally discovered art was identified on record to facilitate compact prosecution.
	Accordingly, claims 161-164, 169-173, 176-179, 181, and 203-204 are presently examined.

Priority
	Priority to US Application No. 62/321,646 filed 4/12/2016 is acknowledged.

Information Disclosure Statement
The IDS filed 10/14/2022 is acknowledged and presently considered. 

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 161 is representative of the pending claim scope and was amended in the Reply filed 10/14/2022 as follows:
A method of administering a compound to a human subject, the method comprising:
intravenously administering to the human subject a dosage of not less than [[about]] 20 mg and not more than [[about]] 30 mg of the compound over a time period of  not less than 3 minutes and not more than 4 minutes;
wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues.
The applicable claim interpretation is discussed below.
Instant SEQ ID NO: 9, as recited at instant claim 161 has the sequence of 
MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR
This sequence was known and disclosed in the prior art and is also the peptide portion of the prior art compound known as “BLZ-100” (see, e.g., WO 2015/042202 A1, March 26, 2015; at ¶[0126]).
	The active method steps of the claimed invention are understood to require the intravenous administration of a compound to a human subject at dosage of “not less than [[about]] 20 mg and not more than [[about]] 30 mg” over a time period of 3-4 minutes, wherein the compound comprises a polypeptide “having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues” (see, e.g., amended claim 161). Claims 176-177 and 179 further limit the applicable patient population to patients having cancer or more specifically brain cancer. Claim 178 ostensibly further limits the dosage range to “[[about]] 24 mg or [[about]] 30 mg”.  However, claims 162-164, 169-173, 181-182, and 203-204 are directed to intended and expected results that do not require the “hand of man”, but are understood to necessarily and inherently occur upon performance of the active method steps of claim 161. 
	Intended, expected, or hoped-for results: A substantial number of the pending claims recite only intended or expected results that do not involve the “hand of man” (i.e., limitations pertaining to structure, steps, dosing, timing, etc.) and are therefore understood to merely be directed to expressions only describing the intended or expected result of a process step positively recited (see, e.g., MPEP § 2111.04(I), noting that the court held that “a whereby clause in a method is not given weight when it simply expresses the intended result of a process step positively recited”):
At amended claim 162, the phrase 
….further comprising producing an area under the curve of the compound in the human subject  not less than 30 hr*ng/mL  and not more than 300 hr*ng/mL per each 1 mg dosage of the compound administered, wherein the area under the curve increases non-linearly with increasing dosage; 
At claim 163, the phrase 
...comprising producing the maximum blood plasma concentration of the compound in the human subject that decreases non-linearly as the rate of administration of the compound decreases;
At claim 164, the phrase 
....comprising producing the area under the curve of the compound in the human subject that increases non-linearly as the rate of administration of the compound decreases;
At claim 169, the phrase 
....further comprising producing a time at which the maximum blood plasma concentration is reached from 0.5 minutes to about 30 minutes following administration of the compound;
At claim 170, the phrase 
.....further comprising producing an elimination half-life of the compound in the human subject from 1 minute to 8 hours;
At claim 171, the phrase 
....further comprising producing a clearance of the compound in the human subject from 2,000 mL/hour to 100,000 mL/hour;
At claim 172, the phrase 
....further comprising producing a volume of distribution of the compound in the human subject from 200 mL to 20,000 mL per each 1 mg of compound administered;
At claim 173, the phrase 
.....comprising producing the elimination half-life that increases non-linearly with increasing dosage.
At claim 181, the phrase 
....producing a maximum blood plasma concentration of the compound in the human subject from about 50 ng/mL to about 300 ng/mL per each 1 mg dosage of the compound administered, wherein the maximum blood plasma concentration increases non-linearly with increasing dosage;

At previously pending claim 182 (now canceled), the phrase 
...comprising producing a maximum blood plasma concentration of the compound in the human subject that decreases non-linearly as the rate of administration of the compound decreases;
At amended claim 203, the phrase
….further comprising producing an area under the curve of the compound in the human subject of greater than [[about]] 80 hr*ng/mL per each 1 mg dosage of the compound administered; 
and
At amended claim 204, the phrase
....producing a maximum blood plasma concentration of the compound in the human subject of greater than or equal to [[about]] 150 ng/mL per each 1 mg dosage of the compound administered.
Each of these phrases is reasonably understood to recite an intended or expected result of a positively recited active method step at claim 161.  Specifically, the active method steps involving the “hand of man” are understood to be the administration using an intravenous route of administration to a selected patient population, of a compound, at a dosage range of “not less than [[about]] 20 mg and not more than [[about]] 30 mg”, wherein the dosage is administered over “a time period” of “not less than 3 minutes and not more than 4 minutes”, wherein the compound has a structure comprising a polypeptide “having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues” (see, e.g., amended claim 161).  Therefore, after the compound is physically administered to the patients, no additional active method steps involving the “hand of man” are performed, unambiguously claimed, or recited (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  Accordingly, all phrases reciting an intended use (i.e., statements regarding results “produced” by performance of the active method steps) are understood to be fully satisfied by any prior art method that satisfies the positively recited active method steps recited at claim 161.  Specifically, the recitations of intended or expected results at each of claims 162-164, 169-173, 181, and 203-204, are understood to be fully satisfied by any prior art method satisfying the active method steps at claims 161. If Applicant disagrees and believes that any of the statements identified above are active method steps, Applicant should so clarify by identifying which statements above (and species) are not fully enabled and satisfied by all species encompassed by the active method steps of amended claim 161.  However, Applicant is advised that any submission of objective evidence establishing that the active steps at claim 161 are not fully enabled to satisfy any one of the statements set forth above may necessitate a rejection(s) under 35 USC 112.  It is the Examiner’s current understanding that Applicant has agreed that such claim language is merely directed to “an effect produced by following the methods recited in the claims” (see, e.g., Reply filed 2/4/2021 at 9 at 5th ¶). Note: Applicant responded in the Reply filed 10/14/2022 and did not dispute the Examiner’s interpretations regarding claims 162-164, 169-173, 181, and 203-204; therefore, these claims are understood to be directed to intended and expected results fully satisfied by performing the active method steps recited at amended claim 161.
	The term “about” is defined in the Specification (see, e.g., Spec. filed 10/5/2018 at ¶[0165], ¶[0214]) and is understood to mean “the number or numerical range may vary between 1% and 15% of the stated number or numerical range” (see id.), and “to include numbers that fall within a range of 10%, 5%, or 1% in either direction (greater than or less than) the number unless otherwise stated or otherwise evident from the context (except where such a number would exceed 100% of a possible value)” (see id.).  Accordingly, “about” is reasonably inferred to mean a variation of up to ±15% unless the amount would be less than zero or more than 100%.  
In the Reply filed 6/30/2022, the phrase “a slow bolus”, which was added in the Reply filed 7/12/2021, was removed from instant claim 161.  If needed in subsequent prosecution, the applicable interpretation of the phrase was placed on record in the Action mailed 2/10/2022. 
	Timing: Amended claim 161 recites a limitation pertaining to the duration and timing of administration.  Specifically, claim 161 requires that intravenous administration occurs “over a time period of  not less than 3 minutes and not more than 4 minutes”.  The phrase “not less than” and “not more than” are superfluous, and understood to be equivalent to the phrase “3-4 minutes”.
	Patient Population: Claims 161, 176-177, and 179, each recite limitations limiting the applicable patient population being administered the recited compound.  Specifically, independent claim 161 limits the method to “human subject[s]” (but not to “human subjects in need thereof”); dependent claim 176 further limits the patient population to patients having “cancer”; dependent claim 177 further limits the patient population to patients having “brain cancer”; dependent claims 179 further limits the patient population to patients having “breast cancer, a lung cancer, or a head and neck cancer”.
	Claim 161 recites the phrase
...wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues. . . .
The phrase “a fragment thereof comprising at least 25 amino acid residues” is understood to refer only to the species of SEQ ID NO: 9, but not to the genus of all possible polypeptides having “at least 90% sequence identity with SEQ ID NO: 9”.  This interpretation is consistent with the original disclosure (see, e.g., Spec. filed 10/5/2018 at ¶¶[0006]-[0007], [0038]-[0039], [0236]-[0237], [0263]) and overcame the New Matter rejection set forth in the Final mailed 3/19/2021.
	Additional claim interpretations are set forth in the rejections below.

Withdrawn Claim Rejection
The rejection of claims 161-164, 169-173, 176-179, 181-182, and 203-204 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments to claims 161 and 203-204 as filed 10/14/2022.
The rejection of claim 178 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in view of the amendment to claim 178 as filed 10/14/2022.  

Maintained or Revised Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 161-164, 169-173, 176-179, 181, and 203-204 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/042202 A1 (March 26, 2015; cited in previous action).
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated herein.
	WO2015/042202A1 pertains to chlorotoxin conjugates and methods of use thereof (see, e.g., WO’202 at title, abs).  Regarding the compound administered at claim 161, WO’202 provides guidance directing artisans to administer compounds to human subjects to aid in surgical resection, wherein the compound is a probe that allows for intra-operative visualization of cancerous tissues (see, e.g., WO’202 at ¶¶[0003]-[0004]).  The probes disclosed include members of the genera set forth at by WO’202 at ¶¶[0005]-[0013], and specifically include species set forth at ¶[0178] (see, e.g., WO’202 at tables at ¶[0178]).  Notably, WO’202 discloses the species of Compound 16, which is identified as 

    PNG
    media_image2.png
    212
    307
    media_image2.png
    Greyscale

wherein “A” is identified as the peptide
MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR
wherein the point of attachment is at K-27 (see, e.g., WO’202 at tables at ¶[0178], at page 76, SEQ ID NO: 9).  Notably, this prior art structure appears to be identical to the structure of the originally elected species (compare id. with originally elected species, showing that the dye structure and polypeptide sequence appear identical).  Therefore, the compound is not a point of novelty and is instead a prior art element.  
	WO’202 differs from the claims as follows: WO’202 does not explicitly reduce to practice a method wherein prior art structure Compound 16 is intravenously administered to a human cancer patient at a dosage of “not less than [[about]] 20 mg and not more than [[about]] 30 mg” over a time period of 3-4 minutes, as recited at the instant claims.
	However, regarding methods of administering such compounds to humans, including humans with cancers such as brain, neck, lung, and breast cancer, as recited at claims 161, 176-177, and 179, WO’202 identifies methods of administering the disclosed compounds to human subjects (see, e.g., WO’202 at ¶¶[0267]-[0291]), including methods wherein the human subject has cancer (see, e.g., WO’202 at ¶¶[0268]-[0270], [0278], [0280], [0283]-[0284], [0287]-[0288]), such as gliomas, astrocytomas, medulloblastomas, brain tumors, neuroblastomas, head and neck cancer, lung cancer, and breast cancer (see, e.g., WO’202 at ¶¶[0280], [0290]).  Therefore, the instantly claimed patient populations were fully contemplated in the prior art.  
Regarding intravenous administration as recited at claim 161, WO’202 identifies methods of administering the disclosed compounds to human subjects (see, e.g., WO’202 at ¶¶[0267]-[0291]), and explicitly identifies that the disclosed compounds could be administered intravenously (see, e.g., WO’202 at ¶[0291]; see also id. at ¶¶[0015]-[0021], [079], [0176], [0190]-[0191], [0296], passim).  Therefore, administering known compounds to known patients via known administration routes is not a point of novelty.  
Regarding the dosage ranges of “not less than [[about]] 20 mg and not more than [[about]] 30 mg”, “[[about]] 24 mg”, “[[about]] 30 mg”, and claims 161 and 178, WO’202 identifies that therapeutically effective dosages of the disclosed compounds include at least dosages ranging from “about 1.5 mg” and “about 12 mg, about 18mg” to up to “about 60 mg” (see, e.g., WO’202 at ¶[0241]); furthermore, WO’202 repeatedly advocates the use of such compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]).  Notably, the range of about 1.5 mg to about 60 mg and the claimed range of “not less than [[about]] 20 mg and not more than [[about]] 30 mg” overlap.  This is pertinent because, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Accordingly, administering known compounds to known patients via known administration routes within know concentration ranges is not a point of novelty.  
Regarding the amended injection duration and infusion time of 3-4 minutes as recited at amended claim 161, WO’202 explicitly teaches and discloses an overlapping rate of infusion, and specifically identifies that intravenous administration includes “any intravenous method, including a bolus, an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes . . .” (see, e.g., WO’202 at ¶[0191], emphasis added; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Notably, the prior art range of “less than 5 minutes” includes the entire range of >0 seconds up to <5 minutes, and therefore an artisan would readily appreciate that the infusion rate could be varied such that the duration of injection could vary from almost zero seconds to any amount of time “less than 5 minutes” in view of the prior art (see, e.g., WO’202 at ¶[0191], ¶[0586]). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.
As noted above, WO’202 repeatedly advocates the use of compounds as claimed at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above noting the range of “less than 5 minutes”).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate within the range of approximately 1mg/15minutes (~0.067mg/min) to 30mg/5min (6 mg/min)1.  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
Regarding the recitations of intended and expected results at instant claims 162-164, 169-173, 181, and 203-204, as noted in the claim interpretation section above, the recitations of intended and expected results are understood to be fully satisfied by prior art methods reciting and teaching the same active method steps.  Accordingly, these claims and accompanying statements of intended and expected results are rejected for the reasons provided for independent claims 161 and 180 (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  This is reasonable, because the full scope of claim 161 is reasonably presumed fully enabling and therefore are understood to fully satisfy all recitations of intended and expected results absent objective evidence to the contrary showing a lack of enablement.  In addition, the prior art disclosure teaches (i) overlapping ranges of average maximum blood plasma concentration (compare instant claims 181 and 204 with WO’202 at ¶¶[0016]-[0020], [0251]-[0252], [0267]-[0291], passim), (ii) overlapping ranges of average area under the curve (compare instant claims 162, and 203 with WO’202 at ¶¶[0274]-[0275], [0296]-[0298], [0614], claims 219-220, passim), (iii) identifies overlapping average times at which the average maximum blood plasma concentration is reached (compare instant claim 169 with WO’202 at ¶¶[0273] passim), (iv) identifies an overlapping elimination half-life (compare instant claim 170 with WO’202 at ¶¶[0543], [0595], Table 37, passim), and (v) identifies that volume of distribution, infusion rate, elimination rate, clearance, etc. are each commonly evaluated pharmacokinetic parameters (see, e.g., WO’202 at ¶[0246]). For overlapping ranges, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, while determining typical and routine pharmacokinetic parameters is not a point of novelty. 
An artisan would be motivated to specifically select and utilize Compound 16 of WO’202 (see, e.g., WO’202 at tables at ¶[0178], at page 76, SEQ ID NO: 9) because Compound 16 is exemplified in multiple examples (see, e.g., WO’202 at Examples 1-4, Examples 6-8, Example 10 (note that BLZ-100 is understood to be Compound 16), Examples 11-13, Examples 15-22, Example 29, Example 32, passim) and is therefore reasonably understood to be a preferred embodiment.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: it would be obvious to arrive at the instantly claimed invention in view of the prior art because the invention is the combination of prior art elements (i.e., a known prior art Compound 16 of WO’202, known prior art patient populations) according to known methods (i.e., the methods of administering the compounds of WO’202 to cancer patients at particular dosages and infusion rates) to obtain predictable and expected results, namely methods of providing aid in surgical resections, wherein the WO’202 compound is a prior art probe that predictably, expectedly, and desirably allows for intra-operative visualization of cancerous tissues (see, e.g., MPEP § 2143(I)(A), (C), (G)).
	Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to make a prior art compound and subsequently administer that known compound to an art-recognized patient population via the exact administration route taught by the prior art, wherein the dosage is within the exact range taught by the prior art, wherein the infusion time period is within the exact range taught by the prior art, and wherein such administration merely yields the same, exact results taught and expected in view of the prior art.  Furthermore, the prior art is presumed fully enabled.
	Accordingly, claims 161-164, 169-173, 176-179, 181, and 203-204 are rejected as obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 161-164, 169-173, 176-179, 181, and 203-204 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-33 of copending Application No. 16/704,955 and further in view of WO 2015/042202 A1 (March 26, 2015; cited in previous action). 
This is a provisional nonstatutory double patenting rejection.
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and under the rejections set forth above under 35 USC § 112(b), and those discussions are incorporated herein.
Regarding the methods recited in instant claims 161-164, 169-173, 176-179, 181, and 203-204, App’955 is also directed to methods of administering a compound (see, e.g., App’955 at claims 1-5 and 8-33) to a human subject (see, e.g., App’955 at claim 27); wherein the compound is administered intravenously (see, e.g., App’955 at claim 1); and wherein the compound so administered overlaps in scope with the instant claims (compare App’955 at claims 1-2, 32-33 with instant claims 161, 180) and includes the same, exact compound present in the instant originally elected species (see, e.g., App’955 at claims 1-2, 32-33, noting that SEQ ID NO: 9 is identical in both Applications; compare id. with instant elected species).  Regarding the cancer type as recited at instant claims 176-177, and 179, App’955 claims and identifies an overlapping patient population, including patients having brain cancer, breast cancer, lung cancer, or a head and neck cancer (see, e.g., App’955 at claims 28-29).  Accordingly, App’955 and the instant claim set substantially overlap in scope because the claims are directed to methods of intravenously administering the exact same compound to human patients.  Regarding the dosage administered: App’955 explicitly claims that the dosage of the compound administered should be an amount that achieves the following:
…..administering an amount of the peptide conjugate such that an average maximum compound blood plasma concentration (Cmax) of from about 1 ng/mL to about 100,000 ng/mL of the peptide conjugate is produced in the subject.
(see, e.g., App’955 at claim 18; compare id. with instant claims 161, showing that a patentably indistinct description is recited at instant claim 161; see also App’955 at claim 19);
and:
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that an average area under the curve (AUC) of the peptide conjugate of from about 50 (hr)(ng/mL) to about 700,000 (hr)(ng/mL) is produced in the subject.

….wherein the average area under the curve (AUC) of the peptide conjugate produced in the subject is from about 100 (hr)(ng/mL) to about 70,000 (hr)(ng/mL).
(see, e.g., App’955 at claims 22-23; compare id. with instant claims 162 and 203 showing that a patentably indistinct description is recited at instant claim 162 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I));
and also: 
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that an elimination half-life (t1/2) of the peptide conjugate of about 30 minutes is produced in the subject.
(see, e.g., App’955 at claim 20; compare id. with instant claim 170, showing that a patentably indistinct description is recited at instant claim 170 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I);
and finally:
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that a pharmacokinetic profile having a maximum time (Tmax) of the peptide conjugate of from about 0.1 minutes to about 60 minutes is produced in the subject.
(see, e.g., App’955 at claim 21; compare id. with instant claim 169, showing that a patentably indistinct description is recited at instant claims 169 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I);
Accordingly, although App’955 is silent regarding specific dosage ranges as presently recited at instant claims 161 and 178, App’955 recites and requires substantially identical intended and expected results with respect to (i) AUC, (ii) elimination half-life, (iii) maximum blood plasma (see also claim interpretation section, set forth above). Therefore, such pharmacokinetic parameters as recited and claimed by App’955 would reasonably be achieved using the same or a patentably indistinct range of dosages as recited at the instant claims because the pharmacokinetic parameters substantially overlap in scope as explained above (see also, MPEP § 2144.05(I), noting that overlapping ranges are prima facie obvious).  In addition, or alternatively, it is understood in view of instant claims 161, 178, 180, and 197, that such dosages can satisfy the intended and claimed pharmacokinetic parameters recited in the claims of App’955, and therefore such dosage ranges would result from merely trying to optimize the dosage utilized in the App’955 methods such that the dosage simultaneously satisfied each of the limitations of App’955 at claims 18 and 20-23.  Routine optimization in view of known parameters is obvious per MPEP § 2144.05(II), and here the desired patient population, route of administration, exact compounds claimed, and also the required pharmacokinetic parameters were all clearly identified in the claims of App’955, and therefore it would be routine to optimize dosages administered to patients to ranges capable of achieving all pharmacokinetic parameters simultaneously.  In addition, or alternatively, per MPEP § 804(II)(B)(2), even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims (see, e.g., MPEP § 804(II)(B)(2)).  Per MPEP § 804(II)(B)(2)(a), the Examiner may utilize the Specification as a dictionary, and may consider
those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application
(see, e.g., MPEP § 804(II)(B)(2)(a)).
Here, the Specification of App’955 fairly identifies dosages capable of satisfying the functional pharmacokinetic limitations recited in App’955 at claims 18 and 20-23.  Specifically, Example 25 at ¶¶[0611]-[0613] are understood to pertain to the claimed invention of App’955 and read upon the claims of App’955 (see, e.g., App’955 at Spec. at ¶¶[0611]-[0613], Table 47, Table 48).  Critically, the dosages administered at Example 25 to human patients via intravenous bolus injections were 1 mg, 3 mg, 12 mg, and 30 mg (see id.).  Therefore, an artisan would reasonably appreciate and interpret the claims of App’955, including claims 18 and 20-23, as being satisfied using dosages ranging from at least 1 mg to 30 mg.  In sum, it appears that the dosage ranges instantly claimed are not points of novelty for at least the reasons and rationales set forth above (see also, claim interpretation section regarding dosages instantly claimed and intended and expected results).
The claims of Application No. 16/704,955 differ from the instantly amended claims as follows: App’955 does not specifically claim embodiments wherein the duration of administration is 3-4 minutes with a dosage of 20-30 mg.
The teachings of WO’202 have been set forth in a preceding rejection, and those teachings as applicable to each of claims 161-164, 169-173, 176-179, 181, and 203-204 and those discussions are fully incorporated herein.  Regarding dosage and duration of administration, WO’202 explicitly identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, [and also] more than five minutes but less then 15 minutes…” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Therefore, the prior art explicitly teaches and informs artisans of the range of “less than 5 minutes” (e.g., about 0 to < 5 minutes), and the range of “more than five minutes but less than 15 minutes” (e.g., about 5 to 15 minutes) (see id).  Therefore, the prior art directs artisans to a duration of administration lasting about 0 to 15 minutes (see, e.g., WO’202 at ¶[0191], ¶[0586]), which overlaps in scope with the instantly claimed ranges (compare id with instant claims 161, 168, 180, and 187). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates/duration of administration, is not a point of novelty.
Furthermore, WO’202 discloses the use of compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 5 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds could desirably be administered at a rate within the range of approximately 1mg/5minutes (~0.2 mg/min) to 30mg/5min (6 mg/min).  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
	Therefore, the instantly claimed invention is not patentably distinct from the claimed inventions set forth in co-pending Application No. 16/704,955 in view of WO’202, for at least the reasons set forth above, since App’955 is reasonably understood to also read upon administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage and duration of administration would be optimizable and understood to yield the same or overlapping pharmacokinetic parameters as instantly claimed (see also, MPEP § 2144.05(I), § 2144.05(II), and § 804(II)(B)(2)), and WO’202 identifies that the duration of administration of such compounds to such patients may occur over a range of 0-15 minutes (see also, MPEP § 2144.05(I)).  Therefore, an artisan would readily appreciate that the same compound could be administered to the same patient population via the same route of administration and dosage, using the same infusion rates taught by WO’202, because such methods are not patentably distinct from the claims of App’955 since they amount to combinations of prior art elements taught by WO’202 according to known methods taught by WO’202 and claimed by App’955 to achieve only the known and expected results taught by WO’202 and the claims of App’955 (see, e.g., MPEP 2143(I)(A)).
	Furthermore, there is a reasonable expectation of success, because App’955 and WO’202 are each presumed fully enabled, and it is well-within the ordinary skill in the art to administer a claimed compound to a claimed patient population, to achieve known and expected results.  Furthermore, it is routine to optimize dosage parameters, including infusion rates, to achieve known and desired pharmacokinetic parameters.
	Accordingly, claims 161-164, 169-173, 176-179, 181, and 203-204 are provisionally rejected in view of App’955 in view of WO’202.


Claims 161-164, 169-173, 176-179, 181, and 203-204 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-117, 119-134, 136-146 of copending Application No. 16/093,508 in view of WO 2015/042202 A1 (March 26, 2015).
This is a provisional nonstatutory double patenting rejection.
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated herein.
Like the instant claims, App’508 is also directed to a method of treating subjects with breast cancer (compare instant claims, esp. instant claims 179 and 198, with App’508 at claims 113-117, 119-134, 136-146, noting that both claim sets pertain to methods of treating human breast cancer), wherein a compound is administered intravenously (compare instant claim 161 with App’508 at claims 113 and 144), and wherein the compounds utilized include the compound required by the instant originally elected species (compare originally elected species with App’508 at claims 113, 136, 139, and 141, noting that SEQ ID NO: 9 is identical in both applications and that at App’508 at claim 141, formula XI is a narrow subgenus including the originally elected species).  Regarding the recitations of intended and expected results as set forth at instant claims 161-164, 169-173, 181-182, and 203-204, these recitations are understood to be fully satisfied by the methods claimed by App’508, because App’508 claims methods of intravenous administration of the same compounds instantly claimed, to the same patient population, at the same or substantially overlapping concentrations (see, e.g., App’508 at claim 146, teaching a dose of 1 mg to 30 mg; see also Claim Interpretation section set forth above in a separate section).
Application No. 16/093,508 differs from the instant claims as follows: App’508 does not specifically claim embodiments wherein the duration of administration (infusion) lasts 3-4 minutes (see, e.g., instant claim 161).
The teachings of WO’202 have been set forth in a preceding rejection, and those teachings as applicable to each of claims 161-164, 169-173, 176-179, 181-182, and 203-204 are fully incorporated herein.  Regarding dosage and duration of administration, WO’202 explicitly identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, [and also] more than five minutes but less then 15 minutes…” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Therefore, the prior art explicitly teaches and informs artisans of the range of “less than 5 minutes” (e.g., about 0 to < 5 minutes), and the range of “more than five minutes but less than 15 minutes” (e.g., about 5 to 15 minutes) (see id).  Therefore, the prior art directs artisans to a duration of administration lasting about 0 to 15 minutes (see, e.g., WO’202 at ¶[0191], ¶[0586]), which overlaps in scope with the instantly claimed ranges (compare id with instant claim 161). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates/duration of administration, is not a point of novelty.
Furthermore, WO’202 discloses the use of compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate within the range of approximately 1mg/5minutes (~0.2 mg/min) to 30mg/5min (6 mg/min).  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
	Therefore, the instantly claimed invention is not patentably distinct from the claimed inventions set forth in co-pending Application No. 16/093,508 in view of WO’202, for at least the reasons set forth above, since App’508 is reasonably understood to also read upon administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage administered overlaps (see also, MPEP § 2144.05(I), § 2144.05(II)), and wherein WO’202 fairly informs artisans that such administration of the same compounds in patients may have a duration of administration occurring over a range of 0-15 minutes (see also, MPEP § 2144.05(I)).  Therefore, an artisan would readily appreciate that the same compound could be administered to the same patient population via the same route of administration and dosage, using the same infusion rates taught by WO’202, because such methods are not patentably distinct from the claims of App’508 since they amount to combinations of prior art elements taught by WO’202 according to known methods taught by WO’202 and claimed by App’508 to achieve only the known and expected results taught by WO’202 and the claims of App’508 (see, e.g., MPEP 2143(I)(A)).
Furthermore, there is a reasonable expectation of success, because the references are presumed fully enabled, and it is well-within the ordinary skill in the art to administer a claimed compound to a claimed patient population, to achieve known and expected results.  	Accordingly, claims 161-164, 169-173, 176-179, 181, and 203-204 are provisionally rejected in view of App’508 in view of WO’202.


Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive for at least the reasons discussed below.
As an initial matter, the Examiner’s previous responses of record regarding the same prior art references remain pertinent and are fully incorporated into the instant response.  Arguments pertinent to maintained or revised rejections are addressed below.
Response to Arguments Regarding Provisional ODP Rejections
It is the Examiner’s understanding that Applicant addressed the provisional ODP rejections at page 5 (see, e.g., Reply filed 10/14/2022 at 5 at § Double Patenting; see also Reply filed 6/30/2022 at 5 at § “Double Patenting”.  It is the Examiner’s understanding that Applicant “requests the Office to hold the rejection in abeyance” (see, e.g., Reply filed 10/14/2022 at 5 at § Double Patenting; see also Reply filed 6/30/2022 at 5 at § “Double Patenting”).  Accordingly, the rejections are maintained.
Response to Arguments Regarding 35 USC § 103 Rejections
It is the Examiner’s understanding that Applicant traverses the rejection under 35 USC § 103 at pages 7-8 of the Reply (see, e.g., Reply filed 10/14/2022 at 7 at 3rd ¶ to 8 at final ¶).
It is the Examiner’s understanding that Applicant again raises arguments highly similar to those previously considered and deemed non-persuasive (see, e.g., Reply filed 6/30/2022 at 5 at final ¶ to 7 at 1st full ¶; see also Reply filed 1/11/2022 at 8 at 1st full ¶ to 9 at 1st full ¶; see, e.g., Reply filed 2/4/2021 at 11 at 1st ¶ to 15 at 1st full ¶; see also Reply filed 7/12/2021 at 9 at final ¶ to 11 at final ¶, regarding arguments of non-linearity and unexpected or superior results).  Accordingly, the Examiner’s prior responses remain pertinent and are incorporated herein.
The Examiner’s position is that the prior art reference teaches the exact same chemical compound, for use in the exact same patient population, at the same or overlapping dosage range, and at the same or overlapping duration of administration (see, e.g., WO’202 at ¶¶[0267]-[0291], disclosing the overlapping range of “1 mg to 30 mg”; see also, WO’202 at ¶¶[0191, [0586] disclosing the range of administration duration of “less than 5 minutes” and reducing to practice a 15 minute IV infusion in an animal model).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, the Examiner’s position is that administering a known compound to a known patient population via a known administration route at a known dosage, administered within a known infusion rate, is not a point of novelty and merely provides the benefits and predicted and expected results taught in the prior art.  However, Applicant alleges that the pending claims are non-obvious.
Examiner notes that results pertaining to dependent claims have not been updated.  This is odd, because the claim scope now reads upon a duration of 3-4 minutes and ostensibly appears to claim the same intended and expected results (e.g., dependent claims 162-164, 169-173, 181-182, and 203-204) previously ascribed to different time frames, including: (i) a duration of “about 2 minutes” (see claims filed 6/30/2022), (ii) a duration of “about 2 minutes to about 5 minutes” (see claims filed 7/12/2021), (iii) a duration of “about 2 minutes to about 15 minutes” (see claims filed 2/04/2021), and (iv) a duration of “about 1 minute to about 120 minutes” ” (see claims filed 9/14/2020).  Examiner directs Applicant to MPEP § 410 and 37 C.F.R. 11.18, noting that all statements made to the office are understood to be believed to be true.  Therefore, absent evidence or explanations to the contrary, the dependent claims are understood to be satisfied by durations under five minutes as taught by the prior art. 
It is the Examiner’s understanding that Applicant again alleges the existence of “surprising and unexpected results” (see, e.g., Reply filed 10/14/2022 at 7-8, passim).  The basis for this assertion is understood to be the data set forth in the Declaration filed 10/14/2022 (see, e.g., Reply filed 10/14/2022 at 7-8 at bridging ¶, 8 at 1st full ¶), which has been considered in a separate section below.  The proffered Declaration has been fully considered but not found sufficient to establish unexpected results commensurate in scope with the requirements of MPEP § 716.02.  Therefore, such data is insufficient to rebut prima facie obviousness for the reasons discussed in the section addressing the Declaration, below. 
At page 8, Applicant again alleges that “Dependent claims 162-164, 169-173, 176-179, 181, and 203-204 are at least allowable . . . on their own merits” (see, e.g., Reply filed 10/14/2022 at 8 at final ¶; see also Reply filed 6/30/2022 at 7 at 1st full ¶).  It is unclear what Applicant means by “their own merits”.  Each of these claims have been fully considered but not found allowable for reasons of record.  Specifically, each of these claims appear to merely recite intended or expected results fully satisfied by the active method steps set forth at independent claim 161.  Accordingly, because each of these claims fails to clearly further limit the scope of independent claim 161, it is unclear what the “merits” of such claims may be.  Applicant fails to explain what “merits” are being referred to.  Accordingly, such arguments appear to be arguments of counsel unsupported by objective evidence, and are therefore not persuasive.
	It is the Examiner’s position that the prior art explicitly teaches and renders obvious the instantly claimed methods, because the prior art explicitly teaches and discloses methods of administering the same, exact compounds to the same, exact patient population, using the same, exact route of administration, within a known dosage range and duration range explicitly taught by the prior art, wherein the dosage and duration of administration would be optimizable and understood to yield the same or overlapping pharmacokinetic parameters as instantly claimed (see also, MPEP § 2144.05(I), § 2144.05(II), § 804(II)(B)(2), MPEP § 2144.05(I), and MPEP 2143(I)(A)).  Such methods would merely product the same result taught by the prior art and have the same utility.  Critically, Applicant again fails to address any specific rationale establishing obviousness raised by the Examiner (e.g., MPEP § 2144.05(I), § 2144.05(II), § 804(II)(B)(2), MPEP § 2144.05(I), and MPEP 2143(I)(A)), or explain why or even how performing the same active method steps presently claimed and taught by the prior art would somehow yield results different than those presently claimed.  It is the Examiner’s understanding that Applicant has agreed that such claim language is merely directed to “an effect produced by following the methods recited in the claims” (see, e.g., Reply filed 2/4/2021 at 9 at 5th ¶) rather than an active method step.  Accordingly, absent objective evidence supporting that such language is directed to more than an intended or expected result (or effect) produced by simply performing the active method steps of claims 161 (that were already known in the prior art), such arguments are not persuasive and appear to amount to a general allegation that the Applicant discovered another reason to perform the same, exact prior art methodology that was not recognized in the prior art.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Conclusion
All pertinent arguments raised by the Applicant have been fully considered but not found persuasive for reasons of record.   Accordingly, the rejections are maintained as revised above.  All revisions were necessitated by Applicant amendments. 

Response to Declarations of Katherine Nakamura under 37 C.F.R. §1.132
The affidavit under 37 CFR 1.132 filed 10/14/2022 is insufficient to overcome the rejections of record. A detailed explanation of why the affidavits or declarations are insufficient is provided below. The legal standards of review and consideration of Declarations under 37 C.F.R. §1.132 are discussed at MPEP § 716.01.
Interest of the Expert in the Outcome of the Case
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the interest of the expert in the outcome of the case. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert, denied, 475 U.S. 1017 (1986). Here, Katherine Nakamura is an employee of the Applicant and therefore is reasonably understood to have an interest in the outcome of the case.
Nature of the Matter Sought to be Established
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established. Ashland Oil, Inc., 776 F.2d 281. 
Here, it is understood that the Declarant seeks to establish unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 (see, e.g., Reply filed 10/14/2022 at 7 at 3rd ¶ to 8 at final ¶; see Dec. filed 10/14/2022 at ¶¶1-8).  
The legal requirements for establishing unexpected results are discussed at MPEP § 716.02, and are addressed below.  With regard to “unexpected results”, MPEP § 716.02 states that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”. 
Opinions as to Legal Conclusions
As an initial matter, Examiner notes that per MPEP 716.01(c)(III), any opinions expressed by Declarant regarding legal conclusions are not entitled to any weight. However, the underlying basis for any opinion as to legal conclusions has been fully considered as detailed below.
Presence or absence of factual support for the expert’s opinion
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc., 776 F.2d 281. 
The basis for Declarant’s assertion of unexpected results is understood to be a comparison of three dosages of a single compound (e.g., 3 mg, 24 mg, and 30 mg of the single compound of Compound 76), wherein the Declarant concludes that the higher dosages (i.e., 24 and 30 mg) produce (i) a statistically significant and higher AUC per unit dose, and (ii) a statistically significant and higher Cmax per unit dose (see, e.g., Dec. filed 10/14/2022 at ¶¶4-7).  It is the Examiner’s understanding that Declarant is alleging that such results support a determination of unexpected and superior results indicative of increased drug exposure per unit dose (see id.).  This is not persuasive or sufficient to establish unexpected results sufficient to rebut prima facie obviousness per MPEP § 716.02 for at least the reasons discussed below.
The proffered data has been fully considered but deemed insufficient to rebut the presumption of obviousness because the proffered data does not establish unexpected results commensurate in scope with the requirements of MPEP § 716.02 for at least the following reasons: 
First, per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Here, the data provided does not appear “in fact unexpected”, and appears to lack “practical significance”.  Specifically, WO2015/042202A1 explicitly identifies that AUC values are “increased in a . . . higher than dose-proportional manner”, and that such observations suggest that such compounds would exhibit “clearance [that] is reduced at higher doses” (see, e.g., WO’202 at ¶¶[0262]-[0263], [0573], [0595], [0600], [0606]).  Similarly, WO’202 identifies that Cmax increases only at “an approximately dose-proportional manner” (see, e.g., WO’202 at ¶¶[0592], [0595], [0600], [0606]).  Accordingly, the prior art reasonably informed artisans that AUC values would be reasonable expected to be non-linear with increasing dosage because “clearance is reduced at higher doses”; similarly, Cmax is not linear with increasing dosage, but only “approximately dose-proportional”.  Accordingly, the proffered results (see, e.g., Dec. filed 10/14/2022 at ¶¶4-7) appear to show the expected and predicted results, namely a (i) non-linear relationship wherein AUC values are “increased in a . . . higher than dose-proportional manner”, due to non-linear clearance that “is reduced at higher doses” (see, e.g., WO’202 at ¶¶[0262]-[0263], [0573], [0595], [0600], [0606]), and a non-linear relationship wherein Cmax increases only at “an approximately dose-proportional manner” (see, e.g., WO’202 at ¶¶[0592], [0595], [0600], [0606]).  Accordingly, such results are not unexpected, but rather show the predicted non-linear results expected in view of the WO’202 disclosure.  Critically, the Declarant fails to address clearance or explain why such results would be unexpected in view of the expected non-linearity (see, e.g., MPEP § 716.02(b)(II), noting that the Declarant and Applicants “have the burden of explaining proffered data”, and here by failing to address expected non-linear clearance rates, they have failed to satisfy this burden).
Second, per MPEP § 716.02(d), evidence of unexpected results must be commensurate in scope with the claimed invention.  Here, the claim encompasses > trillions of methods, wherein the compounds may substantially vary (i.e., the claim encompasses using compounds comprising a polypeptide having only “at least 90% sequence identity with SEQ ID NO: 9” or “a fragment thereof”); however, only a single species of compound is tested.  Therefore, the relevant issue under MPEP § 716.02(d)(I) is whether or not “one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof” to other claimed, but untested embodiments.  Notably, a requisite for establishing a “trend” or trendline is the existence of data pertaining to at least two claimed species (i.e., two different data points evidencing permissible structural variations that can be made without abrogating the alleged unexpected results).  Here, zero evidence of record establishes that any compound other than Compound 76, would exhibit the alleged unexpected results. Accordingly, the proffered data is not commensurate in scope with the claimed embodiments because Applicant has failed to provide evidence that such data and results can be obtained by any compound other than instant Compound 76.  No common, minimal consensus structure, shared by all claimed species, has been identified as necessary and sufficient to obtain the alleged unexpected results.  Accordingly, no unexpected results commensurate in scope with MPEP § 761.02 have been placed on record, because the proffered data fails to satisfy MPEP § 761.02.
Third, per MPEP § 716.02(d), to rebut a prima facie case of obviousness, a showing of unexpected results must establish a “criticality of a claimed range” (see, e.g., MPEP § 716.02(d)(II)).  The MPEP explicitly notes that “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range” (see id).  Here, the Applicant has tested, at best, three points for the proffered AUC data and two points for the proffered Cmax data (see, e.g., Dec. filed 10/14/2022 at ¶¶4-7).  Critically, zero points above the claimed range were tested at all, and zero points below, but near, the lower end of the claimed range were tested.  Although a showing of unexpected results need not test every single embodiment claimed, a “sufficient number of tests both inside and outside the claimed range” must be tested to establish “criticality of the claimed range”.  Here, the claimed range is “not less than 20 mg and not more than 30 mg”, and therefore to establish criticality of range Applicant should evaluate at least 19 mg, 20 mg, 24 mg, 30 mg, and 31 mg.  Such “criticality of range” cannot reasonably be shown by testing values well-outside the claimed range (i.e., 3 mg) because the prior art teaches that clearance is non-linear in response to increased doses, and therefore such substantially lower doses would be expected to exhibit substantially different clearance values (see, e.g., WO’202 at ¶¶[0262]-[0263], [0573], [0595], [0600], [0606]).  Accordingly, the proffered data fails to establish unexpected results because the proffered data fails to establish criticality of the claimed range as required by MPEP § 716.02(d)(II).
Fourth, per MPEP § 716.02(c)(I), “[e]vidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention” because “[w]here the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness”.  Furthermore, “[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof” (see, e.g., MPEP § 716.02(C)(II)).  Here, no evidence of “unexpected results” as required by MPEP § 716.02 have been set forth on record for the reasons discussed above (e.g., MPEP §§ 716.02(a), (b), (d)).  To the contrary, the prior art provides ample rationales to treat the same patient population, using the same administration route, the same drug, for the same purpose, at an overlapping concentration and duration (see rejection, above).  Therefore, absent objective evidence to the contrary, it is the Examiner’s position that, when viewed in the light most favorable to the Applicant, the proffered data at most suggests that Applicant may have discovered another reason to perform the same, exact prior art methodology.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Accordingly, upon weighing the substantial expected benefits supporting a determination of obviousness against the alleged unexpected results that do not satisfy the requirements set forth at MPEP § 716.02, the evidence of record weighs in favor of a determination of obviousness.
In summary, the proffered data has been fully considered but deemed insufficient to establish unexpected results, of both practical and statistical significance and commensurate in scope with the claims, when the claimed invention is compared with the closest prior art of record in the manner described at MPEP § 716.02.  Accordingly, at this time no “unexpected results” have been established commensurate with the requirements of MPEP § 716.02 for at least the reasons set forth above.
Declarant is invited to submit a second declaration establishing criticality of range by testing and evaluating dosages just outside and inside the claimed range (e.g., at least 19 mg, 20 mg, 24 mg, 30 mg, and 31 mg), and by directly addressing, discussing, and establishing unexpected and practical significance by addressing the proffered data in view of the expected non-linear results as suggested by WO2015/042202A1.
Accordingly, the Declaration has been fully considered but is not found persuasive because it does not establish unexpected results commensurate in scope with the requirements set forth in the MPEP (see, e.g., MPEP § 716.02).  Accordingly, the rejection(s) are maintained as set forth above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that brief summaries of Butte et al., US 2008/0279780, WO 2011/142858 A2, US 5,968,479, Veiseh et al., US 2009/0214438 A1, US 2011/0091380 A1, and US 2013/0028836 A1 were provided in the previous Action mailed 11/5/2020, which are incorporated herein.

Conclusion
All claims are rejected.  No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably, 1 mg/ 5 minutes (see, e.g., WO’202 at ¶¶[0191], [0267]-[0291]) would yield an infusion rate of 0.2 mg/min.